Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-00956-PAB-KLM

  THE WESTERN SUGAR COOPERATIVE, a Colorado cooperative association,

         Plaintiff,

  v.

  RICHARD DORN, and
  DORN AGCO, LLC, a Montana limited liability company,

         Defendants.


                                           ORDER


         This matter is before the Court on plaintiff’s Motion to Remand [Docket No. 45].

  Plaintiff is a sugar beet cooperative owned by sugar beet growers in the Rocky

  Mountain region. See generally Docket No. 1-1 at 1-4. Pursuant to the cooperative’s

  operating agreement, a member purchases shares which obligates that member to

  grow sugar beets in an acreage proportional to the number of shares owned. See id. at

  26, ¶ 94. In 2019, defendants did not grow sugar beets fully proportional to the number

  of shares each owned, see id. at 39-40, 46, ¶¶ 131, 147, and, as a result, plaintif f

  assessed liquidated damages against defendant Richard Dorn for $71,820 and

  defendant Dorn AgCo, LLC for $64,600. Id. at 40, 46, ¶¶ 133-34, 149-50. These

  numbers correspond to the number of acres defendants did not plant as required by the

  number of shares owned: each “preferred” share is worth $380 and corresponds to one
Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 2 of 7




  acre.1 See id. Defendants have, apparently, paid off some of their liquidated damages,

  with plaintiff alleging that Mr. Dorn and Dorn AgCo have $40,314 and $46,328,

  respectively, in remaining liquidated damages to pay. See id. at 51-52, ¶¶ 163, 168.

         Plaintiff filed suit in the District Court for the City and County of Denver, Colorado

  on December 20, 2019. See generally Docket No. 1-1. Plaintiff seeks (1) $40,314 in

  liquidated damages from Mr. Dorn, (2) $46,328 in liquidated damages from Dorn AgCo,

  (3) specific performance against from Mr. Dorn and Dorn AgCo to grow beets, (4) an

  injunction requiring both Mr. Dorn and Dorn AgCo to “execute the Shareholder

  Agreement for 2019 and future years and fulfill [their] obligation to plant, grow and

  harvest or arrange for the planting, growing and harvesting of acreage of sugar beets

  determined” by the number of shares each owns, and (5) declaratory relief declaring

  and interpreting various provisions of plaintiff’s operating agreement. See id. at 49-66.

         Defendants removed this case to federal court on April 6, 2020. See Docket No.

  1. Defendants allege that the Court has subject matter jurisdiction because the parties

  are citizens of different states and the amount in controversy as to each defendant is

  over $75,000. See id. at 2-3, ¶ 5. On October 5, 2020, plaintif f filed a motion to

  remand, arguing that, although the parties are citizens of different states, the amount in

  controversy is under $75,000 as to each defendant. Docket No. 45 at 10. Plaintiff

  therefore asks the Court to remand the case for failing to meet the jurisdictional

  monetary threshold for diversity jurisdiction. Id.

         A party may remove “any civil action brought in a State court of which the district

         1
         Thus, Mr. Dorn’s remaining obligations were for 189 shares and DornCo’s for
  170 shares. See id.

                                               2
Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 3 of 7




  courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). To have

  original jurisdiction in a diversity case pursuant to 28 U.S.C. § 1332(a), the suit m ust be

  between “citizens of different states” and “the matter in controversy [must] exceed[] the

  sum or value of $75,000.” § 1332(a). The party invoking jurisdiction has the burden of

  demonstrating the Court’s jurisdiction. See United States ex rel. Gen. Rock & Sand

  Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir. 1995).

         When nonmonetary relief is at issue, a notice of removal may assert that the

  jurisdictional threshold is met based on the value of the nonmonetary relief. See 28

  U.S.C. § 1446(c)(2)(A)(I). When a plaintiff seeks declaratory or injunctive relief, “the

  amount in controversy is measured by the value of the object of the litigation.” Lovell v.

  State Farm Mut. Auto. Ins. Co., 466 F.3d 893, 897 (10th Cir. 2006) (citing Hunt v.

  Wash. State. Apple Advers. Comm’n, 432 U.S. 333, 347 (1977)). The Tenth Circuit

  measures the object of litigation as “either the value to the plaintiff or the cost to [the]

  defendant of injunctive and declaratory relief as the measure of the amount in

  controversy for purposes of meeting the jurisdictional minimum.” Id. (citation omitted).

  In cases with multiple defendants, where the claims against each defendant are

  separate from the claims against the other defendants, the amount in controversy must

  be satisfied as to each defendant. See Quicken Loans Inc. v. Newland Court Condo.

  Ass’n, No. 19-cv-01485-PAB, 2019 WL 2471365, at *2 (D. Colo. June 12, 2019)

  (collecting cases).

         Plaintiff makes several arguments that it says justifies remand. First, plaintiff

  suggests that defendants admitted that the value of the litigation is under $100,000.



                                                 3
Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 4 of 7




  Docket No. 45 at 8-9. Second, plaintiff argues that defendants’ notice of removal fails

  to demonstrate by a preponderance of the evidence that the jurisdictional minimum is

  met. Id. at 9-10. And, third, plaintiff contends that there is no evidence regarding the

  value of the declaratory judgments or injunctive relief. See Docket No. 54 at 6-7. The

  Court finds none of these arguments persuasive.

         First, defendants’ alleged “admission” (that the dollar amount at issue is

  “presently less than $100,000”) has no bearing on determining the jurisdictional

  threshold. See Docket No. 45 at 8 (citing Docket No. 43 at 1-2). While “statements

  [made] in briefs . . . are not necessarily binding admissions, [a court] may consider

  them as such at [its] discretion.” Towerridge, Inc. V. T.A.O., Inc., 111 F.3d 758, 769

  (10th Cir 1997) (citation omitted). Even if the Court considered defendants’ statement

  regarding the “small dollar” amount at issue a binding admission, it would provide no

  clarity regarding the value of the object of the litigation. This “admission” does not state

  whether Mr. Dorn or Dorn AgCo each have $50,000 at issue, or some other proportion

  such that Mr. Dorn meets the jurisdictional threshold, but Dorn AgCo does not.

  Moreover, defendants do not contest that the purely monetary claims at issue are not

  greater than $75,000 for each defendant. See Docket No. 51 at 5.

         Second, plaintiff’s argument that the notice of removal fails to support the

  jurisdictional amount by a preponderance of the evidence ignores the fact that all that is

  required in the notice of removal is a “short and plain statement of the grounds for

  removal.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014)

  (citing 28 U.S.C. § 1446(a)). A “defendant’s amount-in-controversy allegation should be



                                               4
Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 5 of 7




  accepted when not contested by the plaintiff or questioned by the court.” Id. Only

  when a plaintiff contests a defendant’s jurisdictional allegations must the district court

  find, “by a preponderance of the evidence, that the amount in controversy exceeds the

  jurisdictional threshold.” Id. at 88 (citing 28 U.S.C. § 1446(c)(2)(B)). Thus, contrary to

  plaintiff’s assertion, defendants did not need to demonstrate the amount in controversy

  by a preponderance of the evidence in their notice of removal.

         Finally, plaintiff’s argument that there is no evidence regarding the value of the

  declaratory judgments or injunctions is unavailing. Plaintiff suggests that, because Mr.

  Dorn was able to find someone to grow his shares in 2020, but is unsure whether that

  will happen again in 2021, it is not a “necessary conclusion” that at least $75,000 is at

  issue as to Mr. Dorn. See Docket No. 54 at 6. Regardless of whether it is a “necessary

  conclusion” that $75,000 is at issue, the Court f inds that the preponderance of the

  evidence demonstrates that at least $75,000 is at issue as to each def endant.

         If defendants succeed in nullifying the alleged perpetual nature of plaintiff’s

  operating agreement – thus allowing defendants to unilaterally terminate their

  membership in the cooperative – defendants would no longer be liable for liquidated

  damages proportional to their current shares for each year they fail to grow beets.

  Plaintiff’s complaint alleges that each share is worth $380 in liquidated damages.2

  Docket No. 1-1 at 40, ¶ 134. Mr. Dorn owns a total of 355 shares, id. at 39-40, ¶ 131,

  and Dorn AgCo owns 170 shares. Id. at 46, ¶ 147; see also Docket No. 51-1 at 1, ¶¶ 2,

  5. As a result, the value of the litigation as to Mr. Dorn, for one year, is $134,900 – the


         2
          According to an affidavit submitted by Mr. Dorn, plaintiff intends to assess $600
  per share in liquidated damages for future breaches. See Docket No. 51-1 at 2, ¶ 13.

                                               5
Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 6 of 7




  number of shares Mr. Dorn would not need to grow beets for multiplied by the current

  rate of liquidated damages. For Dorn AgCo, the value is $64,600. Avoiding just one

  year of compliance with the shareholder agreement exceeds the jurisdictional threshold

  as to Mr. Dorn. For Dorn AgCo, it would need to avoid compliance for at least a year

  and a half. At first blush, this might doom defendants’ jurisdictional allegations.

  However, plaintiff does not seek compliance for only one year, but every year in

  perpetuity. Plaintiff’s suit is based on the premise that its operating agreement is

  enforceable and, as a result, members are required to grow beets every year unless

  and until plaintiff relieves the member of that obligation. See Docket No. 1-1 at 56,

  ¶ 193 (requesting that the Court order Mr. Dorn to perform “for 2019 and future years”);

  see also id. at 59, ¶ 206 (stating that unilateral termination is “improper[] and

  unlawful[]”); id. at 62-63, ¶¶ 220, 224 (requesting a declaration that defendants’

  unilateral termination is “wholly ineffective” and that defendants “remain[] []

  shareholder[s] of the Cooperative with all of the obligations attendant to being a

  shareholder”).

         Given plaintiff’s position that defendants are obligated to grow beets in the

  future, plaintiff’s suggestion that there is insufficient information to conclude that the

  jurisdictional threshold has been met is untenable. Rather, based on the allegations in

  the complaint, the value of the litigation to defendants is far more than the single year

  compliance cost and, as a result, greater than $75,000. Therefore, the Court concludes

  that the object of the litigation, including the monetary sums, declaratory relief, and

  specific performance, is over $75,000 as to each defendant. Wherefore, it is



                                                6
Case 1:20-cv-00956-PAB-KLM Document 56 Filed 12/23/20 USDC Colorado Page 7 of 7




        ORDERED that plaintiff’s Motion to Remand [Docket No. 45] is DENIED.



        DATED December 23, 2020.



                                       BY THE COURT:



                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                          7
